Title: To Thomas Jefferson from Martha Jefferson Carr, 26 February 1787
From: Carr, Martha Jefferson
To: Jefferson, Thomas



My Dear Brother
Spring forest Febry. 26. 1787.

I am most unlucky in my Corrispondence with you for when I expect my letters are in France they are either returned or I hear that they are still in Virginia. The Inclosed is just return’d. I suppose Mr. Madison (to whome it was derected) is gone to Congress. But as I have an Opportunity of writing to Peter I must scribble a little more to you and get him to contrive it.—I heard from Eppington last week, Polly is well and likewise the rest of the family. The Inhabitants of our Metropolis have Sustained great losses by an Accident of fir[e] this wint[er.] The Accounts I have had of it differ as widely as from 40. to 80. houses. Poor Doctor [Currie is much] distresst as he has A family and lost all his houses. Your freind Doctor C———ys loss was emence for besides his property which was very considerable, if report has brought a tale of truth, he lost all his fortitude, and was with difficulty withheld from Rushing into the flames.—I beleive I never mention’d it to you tho it happened twelve Months ago, our Uncle Randolph of Dungeonness had a Severe Shock of the Palsy. He is more recovered than it was at first thought he ever would be, tho he is  still much in the situation that his Brother was in when he left Virginia. His Eldest son is said to be in A Consumption and is recalled from Scotland whare he was sent for his Education. Mrs. Marshal, once Miss Ambler, is Insane, the loss of two Children is thought to have Occationed it. Old Mrs. Nicholas died some time this winter. Mr. Page of Rosewell has lost his Amiable Spouse. Jenny Cary is prity well and has two fine boys, Both which Claim a relationship with you from the Colour of their hair, tho they have something the advantage of you too, as theirs is of a much Brighter hue. Well I beleive I have told you all the news I can muster up. Nancy is from home or she would have sent her love to you. Our freinds in general are well. I can not conclude without repeating the Old question, when shall we see you. Adieu Dr. Brother. Yours most Affectionately

M Carr

